[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                     FILED
                      ________________________          U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                                                              August 17, 2005
                             No. 04-16671                  THOMAS K. KAHN
                         Non-Argument Calendar                 CLERK
                       ________________________

                   D. C. Docket No. 02-60139-CR-WPD

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

MOHAMED MOSTAFA ATAYA,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                             (August 17, 2005)


Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:
      Mohamed Mostafa Ataya appeals the district court’s revocation of his

probation which took place pursuant to 18 U.S.C. § 3565. He makes two

arguments: (1) that he was denied due process because the government neglected

to provide him with exculpatory evidence; and (2) that he was denied due process

when the district court failed to adequately give sufficient reasons for revoking his

probation. Neither of these claims have merit.

      We review a district court’s revocation of probation for an abuse of

discretion. See United States v. Frazier, 26 F.3d 110, 112 (11th Cir. 1994). We

review issues that were not raised before the district court only for plain error.

United States v. Olano, 507 U.S. 725, 731, 113 S. Ct. 1770, 1776 (1993).

                                           I.

      Ataya was placed on probation after his conviction for dealing in counterfeit

money in violation of 18 U.S.C. § 491(b). The terms of his probation specifically

prohibited him from committing another federal, state or local crime or possessing

a controlled substance. Yet, while on probation, Ataya was arrested in Texas for

possession of marijuana and subsequently convicted. The Texas law enforcement

officer who arrested him, Rocky Barr, testified at his probation revocation hearing

that he not only found marijuana in Ataya’s car, but that he smelled it on Ataya’s

breath and clothing. Based on that evidence, Ataya’s probation was revoked.



                                           2
Ataya now claims that he was denied the due process of law because the

government did not disclose all of the evidence against him. Specifically, he

complains that the government did not provide him with “the results, dates or

records concerning his urinalysis test for drugs”, which apparently were negative.

Had he been given those records in advance of the revocation hearing, Ataya

claims, he would have been better able to impeach Officer Barr and challenge his

allegations that Ataya’s clothing and breath smelled like marijuana.

       Revocation hearings “must comport with principles of fundamental

fairness.” United States v. Tyler, 605 F.2d 851, 853 (5th Cir. 1979).1 Thus, a

defendant must be afforded “certain minimal due process requirements” during a

revocation hearing. Frazier, 26 F.3d at 114. Included among these requirements is

the disclosure of the evidence that will be used against him. Fed. R. Crim. P.

32.1(b) (codifying Morrissey v. Brewer, 408 U.S. 471, 489 (92 S. Ct. 2593, 2604

(1972) (parole revocation)).

       Since Ataya failed to raise an objection before the district court, we can only

review his due process claim for plain error. Olano, 507 U.S. at 731, 113 S. Ct. at

1776; Fed. R. Crim. P. 52(b). To establish plain error, Ataya must prove: (1) error;



       1
        In Bonner v. Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), we adopted as
binding precedent all decisions of the former Fifth Circuit handed down prior to the close of
business on September 30, 1981.

                                               3
(2) that is plain; and (3) that affects substantial rights. Olano, 507 U.S. at 731, 113

S. Ct. at 1776. And we will correct the error only if it “seriously affects the

fairness, inegrity or public reputation of judicial proceedings.” Id. at 736, 113 S.

Ct. at 1779.

       There is no plain error here. First, the government did not rely on the results

of drug testing in arguing for a revocation of Ataya’s probation. The basis for the

revocation was not his use of marijuana – rather, that he was charged with

violating a state law by having possessed marijuana. The judgment of conviction

upon which the parole revocation was based was provided and disclosed to him.

For the same reason, the government was under no obligation to provide the court

with the results of his monthly urinalysis testing. Moreover, Ataya does not

demonstrate how the negative drug test reports would have changed the outcome of

the revocation proceedings. Further, Ataya possessed the evidence of his negative

drug testing and could have, with due diligence, introduced this evidence himself.

Therefore, he has not shown plain error, or any error at all.2

                                               II.



       2
         To the extent that Ataya raises a claim pursuant to Brady v. Maryland, 373 U.S. 83, 83
S. Ct. 1194 (1963) [suppression by the prosecution of evidence favorable to an accused upon
request violates due process when the evidence is material either to guilt or to punishment],
Brady only applies to criminal prosecutions and not to probation revocation hearings. See
Gagnon v. Scarpelli, 411 U.S. 778, 782, 93 S. Ct. 1756, 1759-60 (1973).

                                                4
      Secondly, Ataya argues that the district court did not give sufficient reasons

for its finding that he had possessed marijuana. He maintains that the district

court’s oral pronouncements violated his due process rights because the court’s

findings should have been written.

      Due process requires that an individual facing revocation of probation or

supervised release be provided a written statement by the factfinders indicating the

evidence upon which they relied and their reasons for revoking supervision.

Morrissey, 408 U.S. at 489, 92 S. Ct. at 2604 (parole revocation); see also Gagnon,
411 U.S. at 781-82, 93 S. Ct. at 1759 (applying Morrissey to probation revocation).

      We have held, however, that “oral findings, if recorded or transcribed, can

satisfy the requirements of Morrissey when those findings create a record

sufficiently complete to advise the parties and the reviewing court of the reasons

for the revocation of supervised release and the evidence the decision maker relied

upon.” United States v. Copeland, 20 F.3d 412, 414 (11th Cir. 1994). We

explained that “[w]hen a district court has stated in the record its reasons for

revoking the defendant’s supervised release, and those statements are recorded and

can be transcribed, [there is] no reason to demand that the district court turn its oral

findings into a written order.” Id. at 415.

      The district court unambiguously stated its reasons for revoking Ataya’s



                                              5
probation. The court first explained that it did not find Ataya’s testimony to be

credible. The court then concluded that Ataya had possessed marijuana in Houston

on May 14th, and accordingly revoked his probation. These oral findings, which

were stated at the revocation hearing and transcribed, created a record sufficient to

apprise the parties and this Court of its reasoning and the evidence upon which it

relied. See id. at 414. Therefore, the district court did not err, and Ataya cannot

make the showing necessary for plain error review.

      For the foregoing reasons, we affirm the district court’s ruling.

      AFFIRMED.




                                          6